DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with LENA PETROVIC on 15 September 2021.
The application has been amended as follows: 

BEGIN CLAIMS

11. (Currently Amended) Transmitter according to claim [[10]] 1, wherein the transmitter is configured to not transmit or to transmit later one of the plurality of data packets if a transmission of the data packet will lead to a collision with another data packet transmitted by another transmitter of the mobile communication system.

12. (Currently Amended) Transmitter according to claim [[10]] 1, wherein the transmitter is configured to transmit the plurality of data packets in selected resource elements selected out of the resource elements based on user sequences in order to reduce collisions.

END CLAIMS


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, Claim 15, Claim 16, and Claim 18, while the prior art of record discloses, teaches, or suggests a transmitter configured to transmit a standard compliant telegram and further transmit an additional telegram by separating the additional telegram into a plurality of data packets where the plurality of telegrams is transmitted over resources reserved for non-compliant communication protocol without prior listening whether these resource elements are free; and wherein the plurality of data packets are channel encoded such that only a part of the plurality of data packets are required for decoding the additional telegram.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 13, Claim 17, and Claim 19, while the prior art of record discloses, teaches, or suggests a receiver configured to receive a standard compliant telegram and further transmit an additional telegram by separating the additional telegram into a plurality of data packets where the plurality of telegrams is transmitted over resources reserved for non-compliant communication protocol without prior listening whether these resource elements are free; and wherein the plurality of data packets are channel encoded such that only a part of the plurality of data packets are required for decoding the additional telegram.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474